Citation Nr: 0314427	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 19, 
1998, for the award of a 10 percent evaluation for a service-
connected sinus disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision that increased 
the veteran's evaluation for his service-connected sinus 
disability to a compensable, 10 percent, rating, effective 
February 19, 1998.  The veteran filed a Notice of 
Disagreement with the effective date in March 2000, and a 
Statement of the Case was issued in June 2000.  The veteran 
perfected an appeal by filing a substantive appeal in 
November 2000.  

This matter was previously before the Board in September 2002 
at which time it was remanded to the RO pursuant to the 
veteran's request for a hearing before a Veterans Law Judge 
(formerly known as a Board member) in Washington, D.C.  The 
veteran later elected a video conference hearing in lieu of 
an in-person hearing and such a hearing was held in March 
2003.  A transcript of that hearing is of record.

During the hearing the veteran and his representative raised 
a new claim for service connection for a deviated septum.  
This matter is referred to the RO for appropriate action.


REMAND

During the March 2003 hearing, the veteran's representative 
raised a new theory of entitlement regarding the issue on 
appeal.  He asserted that while the theory of clear and 
unmistakable error (CUE) in assigning the effective date of 
February 19, 1998, had been considered pursuant to 38 C.F.R. 
§ 3.105(a), the provisions of 38 C.F.R. § 3.105(b) should 
also be considered.  He indicated that after a careful review 
of all the pertinent facts in this case, the matter may 
simply be resolved by a difference of opinion as opposed to 
clear and unmistakable error.

Because the RO has not yet considered this appeal under the 
provisions of 38 C.F.R. § 3.105(b), and to avoid any 
prejudice to the veteran (see, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993)), the claim on appeal must be remanded 
to the RO for the RO's initial consideration.  

In addition, during the March 2003 hearing, the veteran 
testified that he had additional evidence that he was 
submitting for the record.  Although he indicated that the 
evidence was medical in nature and related to a new service 
connection claim he was filing, the evidence has not as yet 
been added to the record.  Thus, it is unclear the extent of 
evidence he submitted and whether any of the evidence is 
relevant to the claim currently on appeal for an earlier 
effective date.  Therefore, the RO should associate this 
evidence with the claims file and review it prior to 
adjudicating the issue of entitlement to an earlier effective 
date.

Also, during the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law and 
includes enhanced duties to notify and assist a claimant.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
A review of the record reveals that while there is 
correspondence dated in September 2001 from the RO addressing 
the VCAA in regard to an issue not currently before the 
Board, there is no correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claim currently on appeal for an earlier 
effective date, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board emphasizes that action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The RO should attempt to 
obtain all additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization.  

Further regarding the VCAA, the Board points out that while 
the duties to notify and assist imposed by the VCAA are not 
applicable in claims of CUE, in Board decisions (see Livesay 
v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions 
(see Parker v. Principi, 15 Vet. App. 407 (2002)) such duties 
are applicable to claims for an earlier effective date.  
Thus, while the question of clear and unmistakable error 
under 38 C.F.R. § 3.105(a) is one theory of entitlement in 
this appeal, the broader issue of entitlement to an earlier 
effective date is indeed subject to VCAA duties to notify and 
assist.  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the veteran is 
afforded full due process of law.  Accordingly, this matter 
is hereby REMANDED to the RO for the following actions:

1.  The RO should furnish to the appellant 
and his representative a letter notifying 
the appellant of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate these claims.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.    

2.  After receiving a response, the RO 
should assist the appellant in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  The RO should consider the claim for 
an effective date earlier than February 
19, 1998, for a 10 percent evaluation for 
a sinus disability in light of all 
evidence (to include the evidence that 
was submitted at the Board 
videoconference hearing on March 11, 
2003) and pertinent legal authority (to 
specifically include the provisions of 
38 C.F.R. § 3.105(b)).   

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include citation to and 
discussion of additional legal authority 
considered, and full reasons and bases for 
its determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




